Citation Nr: 1434941	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-17 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of both lower extremities, to include as due to herbicide exposure.  

2. Entitlement to service connection for systemic lupus erythematous, to include as due to herbicide exposure.  

3. Entitlement to service connection for a chronic fever disorder, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to June 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  As discussed in greater detail below, a hearing before the Board has been requested.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In his June 2011 substantive appeal the Veteran declined a hearing before the Board.  However, on a July 7. 2014 dated VA Form 646, his designated representative requested such a hearing, indicated that comment and argument was deferred, and would be presented at the hearing before the Board.  Because the Veteran is entitled to such a hearing upon request, and because videoconference (as well as Travel Board) hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).  

The case is REMANDED for the following:

The AOJ should arrange for the Veteran to be scheduled for a Travel Board hearing (or a videoconference hearing in the alternative if he so desires) at his local RO.  The case should thereafter be processed in accordance with established appellate practices.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

